Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2020 has been entered.

Status of claims
The amendment filed on 07/20/2020 is acknowledged. Claims 2-5 have been canceled, claims 9-16 have been withdrawn, and new claims 17-19 have been added. Claims 1, 6-8, and 17-19 are under examination in the instant office action. 

Rejections withdrawn


New ground of rejections necessitated by Applicant’s amendment 
The amendments and new claims necessitates the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-8, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goldstein et al. (US 6,143,037) in view of Ludwig et al. (US 2007/0243224 A1) and Hurley et al. (US 2007/0243262 A1).
Goldstein et al. teach copolymer of glycolic acid and lactic acid (acid terminated), with a lactic acid/glycolic acid ratio of 50/50 (the instant claim 6), microspheres with an average diameter of 1-900 μm (the instant clam 8) entrapping (the instant claim 19) from about 1 to 15% by microsphere weight of pharmaceutical agent including nitric oxide-releasing compounds for controlled or sustained release (the claimed prolonged and controllable NO release rates and or a predetermined amount of time from SNAP) 
The limitation of claim 18 is construed as further limitation of an alternative component.
Goldstein et al. do not specify: i) nitric oxide-releasing compounds including SNAP; ii) the exact same average diameter of microsphere (claim 8); and iii) the exact same weight percentage of nitric oxide-releasing compounds (claim 17). The limitation of from about 0.3 about 0.6 μmol per mg PLGA microsphere of the SNAP being encapsulated within the PLGA microspheres is calculated to be 0.07-0.12 mg SNAP per 1 mg of microsphere based on 220 g/mol MW of SNAP, i.e., 7-12% by microsphere weight of SNAP.
The 1st deficiency is cured by Ludwig et al. who teach compositions for delivering microspheres encapsulating a NO-releasing substance(s), which spontaneously release NO through thermal or photochemical self-decomposition, including S-nitrosothiols (SNOs), which include S-nitrosylated amino acids (certainly including S-nitrosylated acetyl-penicillamine, i.e., SNAP), S-nitrosylated sugars, etc., (entire reference, especially abstract, paragraph 20, 21, 25, and claims 17, 18, and 22-24) and Hurley et al. who teach SNOs, including SNAP (a S-nitrosylated amino acid), spontaneous production of NO bioactivity under physiological conditions (entire reference, especially abstract, paragraph 3, 6, 14, 30, and 31).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Goldstein et al., Ludwig et al., and Hurley et al. to specify NO-releasing compounds in the composition taught by Goldstein 
Although Goldstein et al. are silent about the polymeric composition exhibiting stability under dry conditions at 37 °C, when exposed to light capable of photolyzing an RSNO bond or when exposed to moisture, and the amount of time ranging from about 10 days to about 4 weeks of the sustained NO release under physiological conditions, these limitations are functional properties of the claimed microspheres while Goldstein et al. teach the same microspheres with being obvious to specify NO-releasing compounds including SNAP. Where a valid case of prima facie obviousness has been established, the burden shifts to applicant to demonstrate that a claimed functional property is applicable to the claim in its broad scope: In re Greenfield, 197 USPQ 227, 229 (CCPA 1978). (Holding that despite the fact that the rejection was one of obviousness and not anticipation, the burden was nevertheless on applicant to provide factual verification of the alleged functional property.
The 2nd and 3rd deficiencies are cure by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art.
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 07/20/2020, have been fully considered but they are moot in view of new ground of rejections. 

Claims 1, 6-8, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hurley et al. (US 2007/0243262 A1) in view of Ludwig et al. (US 2007/0243224 A1) and Goldstein et al. (US 6,143,037).
Hurley et al. teach stable S-nitrosothiol (SNOs), such as S-nitroso-N-acetylpenicillamine (SNAP), formulations for long term storage and in vivo delivery of SNOs for spontaneous production of NO bioactivity under physiological conditions with SNOs being microencapsulated (microspheres) with biodegrable, biocompatible polymers such as polyglycolic acid, and polylactic acid, etc., (entire reference, especially abstract, paragraph 3, 6, 14, 30, and 31). 
Hurley et al. also teach non-stablized SNOs not being able to deliver sufficient quantities of NO to a desired location for extended periods of time or in a controlled manner (paragraph 3), i.e., stabilized SNOs would achieve extended periods of time. Together with the teachings of long term storage and in vivo delivery of SNOs for 
The limitation of claim 18 is construed as further limitation of an alternative component.
Hurley et al. do not specify the polymers for microencapsulating (microspheres) SNOs including copolymer of glycolic acid and lactic with a lactic acid/glycolic acid ratio of 50/50, the average diameter of the microspheres, and the weight percentage of SNOs being encapsulated.
This deficiency is cured by Goldstein et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hurley et al. and Goldstein et al. to specify the polymers for microencapsulating (microspheres) SNOs taught by Hurley et al. including copolymer of glycolic acid and lactic with a lactic acid/glycolic acid ratio of 50/50, the average diameter of the microspheres being1-900 μm, and the weight percentage of SNOs being encapsulated being from about 1 to 15% relative to the weight of microspheres. Polymers for microencapsulating (microspheres) SNOs including copolymer of glycolic acid and lactic with a lactic acid/glycolic acid ratio of 50/50, the average diameter of the microspheres being 1-900 μm, and the weight 
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed ranges of average diameter of microsphere and weight percentage of nitric oxide-releasing compounds are from about 20 to about 125 μm and 7-12% by weight, respectively, and the ranges of average diameter of microsphere and weight percentage of nitric oxide-releasing compounds taught in the prior art is 1-900 μm and 1-15% by weight, respectively, and therefore, include the claimed ranges.
	
Response to Applicants’ arguments:
Applicant’s arguments, filed on 07/20/2020, have been fully considered but they are moot in view of new ground of rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612